662 S.E.2d 906 (2008)
Pam and Dan McDONALD; Alex Porter, Jr., Patricia Ann Hyde; H. Edward Eubanks, Jr.; Richard Thomason; Forrest and Tracy Ballard; Patrick C. Quinn; and Kip And Faith Lyon
v.
CITY OF CONCORD.
No. 74P08.
Supreme Court of North Carolina.
June 11, 2008.
Thomas E. Terrell, Jr., Travis W. Martin, Greensboro, for McDonald, et al.
Albert M. Benshoff, City Attorney, Michael B. Brough, Robert E. Hornik, Jr., Chapel Hill, for City of Concord.
*907 Prior report: ___ N.C.App. ___, 655 S.E.2d 455.

ORDER
Upon consideration of the petition filed on the 19th day of February 2008 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."